DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and claims filed on March 7, 2022.  Claims 1-5 are now pending in the present application. This Action is made FINAL.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Patent Application Publication # 2016/0119253 A1) in view of Anholt et al. (U.S. Patent Application Publication # 2018/0034703 A1).
Regarding claim 1, Kang et al. teach a packet forwarding method executable by an electronic device, comprising: 
receiving a first packet classified for a service function path (SFP) (Fig.2; Fig.6 @ S610); 
forwarding the first packet to a first service function (SF) in the service function path of 5the first packet (read as service function forwarder (SFF) (Fig.3 @ 310; The first SFF 310 may forward the packet to the first SF 410, …”(Fig.3 @ 310 Fig.6 @ 620;, 410; Paragraph [0071])); 
determining whether a bypass event (read as an SF failure) associated with the first packet and the first service function is detected (Fig.6 @ S630, S640, S650, S653; Paragraph [0097]); and
However, Kang et al. fail to explicitly teach modifying a header of the first packet to bypass one or more subsequent service functions arranged subsequent to the first service function in the service function 10path of the first packet in a condition that the bypass event is detected.
Anholt et al. teach a method for modifying a header of the first packet to bypass one or more subsequent service functions arranged subsequent to the first service function in the service function 10path of the first packet in a condition that the bypass event (read as information about compliance or regulatory requirements) is detected. (read as updates to NSH (Paragraph [0055]); For example, “NSH aware nodes (e.g., classifier, controller, SFC forwarder, NSH server, etc.) can have several header-related actions, such as insertion/removal of NSH, service path selection, updates to NSH, service or compliance policy selection, NSH encapsulation, NSH usage (e.g., forwarding, service chaining, metadata sharing, etc.), and so forth.”(Paragraph [0055]) Also, “The NSH can also include information about compliance or regulatory requirements, such as data retention requirements, data storage or routing requirements, data privacy requirements, ”(Paragraph [0042]) Also, “The compliance data can be host-based, network-based, flow-based, container-based, hop-based, cloud-based, tenant-based, container-based, workload-based, etc. and can be used for a number of purposes, such as enhanced centralized visibility of data center and underlying network infrastructure, simplified troubleshooting of resource compliance (i,e. data retention policies, medical policies, etc.) issues, and so forth”(Paragraph [0046]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for updating an NSH as taught by Anholt et al. with the device as taught as taught by Kang et al. for the 
Regarding claim 2, and as applied to claim 1 above, Kang et al., as modified by Anholt et al., teach a packet forwarding method wherein the modifying the header of the first packet comprises: 
modifying service function chain encapsulation of the first packet. (read as SFC encapsulation (Paragraph [0054]))  
Regarding claim 3, and as applied to claim 2 above, Kang et al., as modified by Anholt et al., teach a packet forwarding method wherein the modifying the header of the 15first packet comprises: 
modifying a service index in the service function chain encapsulation of the first packet. (read as service index (Paragraph [0107]); For example, “the first SF (backup) may modify the service index of the SFC header to an index for a next SF.”(Paragraph [0107]))
Regarding claim 4, and as applied to claim 3 above, Kang et al., as modified by Anholt et al., teach a packet forwarding method wherein the header of the first packet 
Regarding claim 5, and as applied to claim 1 above, Kang et al. teach “a method and system of performing service function chaining (SFC) in an SDN environment.”(Paragraph [0003]) 
However, Kang et al. fail to explicitly teach wherein the modifying the header of the 20first packet comprises: 
Page 12 of 14modifying the header of the first packet to bypass a subsequent service function forwarder connecting the one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the bypass event is detected.
Anholt et al. teach a method wherein the modifying the header of the 20first packet (read as update the NSH (Paragraph [0055])) comprises: 
Page 12 of 14modifying the header of the first packet to bypass a subsequent service function forwarder connecting the one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the bypass event is detected. (read as updates to NSH (Paragraph [0055]); For example, “NSH aware nodes (e.g., classifier, controller, SFC forwarder, NSH server, etc.) can have several header-related actions, such as insertion/removal of NSH, service path selection, updates to NSH, service or compliance policy selection, NSH encapsulation, NSH usage (e.g., forwarding, service chaining, metadata sharing, etc.), and so forth.”(Paragraph [0055]) Also, “The NSH ”(Paragraph [0042]) Also, “The compliance data can be host-based, network-based, flow-based, container-based, hop-based, cloud-based, tenant-based, container-based, workload-based, etc. and can be used for a number of purposes, such as enhanced centralized visibility of data center and underlying network infrastructure, simplified troubleshooting of resource compliance (i,e. data retention policies, medical policies, etc.) issues, and so forth”(Paragraph [0046]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for updating an NSH as taught by Anholt et al. with the device as taught as taught by Kang et al. for the purpose of enhancing header encapsulation for devices forwarding services in a large enterprise networks.
Response to Arguments
3.	Applicant's arguments filed on March 7, 2022 have been fully considered but they are not persuasive.
The Applicant argues, see Page 5 states “Kang and Anholt fail to teach 'determining whether a bypass event associated with the first packet and the first service function is detected; and modifying a header of the first packet to bypass one or more subsequent service functions arranged subsequent to the first service function in the service function path of the first packet in a condition that the bypass event is detected.' as recited in claim 1 (emphasis added).”
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Kang et al. teach “a method and system of performing service function chaining (SFC) in an SDN environment.”(Paragraph [0003]) For example, “The SFF may determine whether a failure occurs or not in the SF to which the packet is forwarded (S630).”(Paragraph [0094]) For instance, “When it is determined that the function of the SF in which the failure occurs is essential, the SFF may notify the controller that the failure occurs (S651), and when it is determined that the function of the SF in which the failure occurs is inessential, the SFF may bypass the SF in which the failure occurs (S653).”(Paragraph [0097]) The examiner equates .
Anholt et al. teach “NSH aware nodes (e.g., classifier, controller, SFC forwarder, NSH server, etc.) can have several header-related actions, such as insertion/removal of NSH, service path selection, updates to NSH, service or compliance policy selection, NSH encapsulation, NSH usage (e.g., forwarding, service chaining, metadata sharing, etc.), and so forth.”(Paragraph [0055]) Also, “The NSH can also include information about compliance or regulatory requirements, such as data retention requirements, data storage or routing requirements, data privacy requirements, data usage requirements, performance requirements, reporting requirements, etc.”(Paragraph [0042]) Also, “The compliance data can be host-based, network-based, flow-based, container-based, hop-based, cloud-based, tenant-based, container-based, workload-based, etc. and can be used for a number of purposes, such as enhanced centralized visibility of data center and underlying network infrastructure, simplified troubleshooting of resource compliance (i,e. data retention policies, medical policies, etc.) issues, and so forth”(Paragraph [0046]) The examiner equates header-related actions (e.g.: updating NSH, NSH services, etc,) Anholt et al. with applicant’s modifying a header concept
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for updating an NSH as taught by Anholt et al. with the device as taught as taught by Kang et al. for the 
The Applicant argues, see Page 6 states “Therefore, for at least the above reasons, a combination of Kang and Jeuk would fail to disclose, teach or suggest … amended claims 6 and 11 are unobvious and patentable over Kang and Anholt.”
The examiner respectfully disagrees since there are NO amended claims 6 and 11 filed with the set of claims filed on March 7, 2022. 
CONCLUSION
4.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Patil et al. (U.S. Patent Application Publication # 20180205643 A1) teach a method and apparatus “to propagating flow characteristics in service function chaining (SFC) headers.”(Fig(s).5, 6B, 7, and 8; Paragraph [0002])
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 30, 2022